UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FREEDOM MORTGAGE
CORPORATION,

 

Plaintiff,
Vv. ORDER OF DISMISSAL

NADJA A. GREEN; BARCLAYS : 19 CV 7699 (VB)
AMERICAN/MORTGAGE :

CORPORATION; and ROCKLAND

COUNTY CLERK,

Defendants.
——= a ey te a eS OO OOD OO xX

 

The Court has been advised that the parties have settled this case. Accordingly, it is
hereby ORDERED that this action is dismissed without costs, and without prejudice to the right
to restore the action to the Court’s calendar, provided the application to restore the action is
made by no later than March 12, 2020. To be clear, any application to restore the action must be
filed by March 12, 2020, and any application to restore the action filed thereafter may be denied
solely on the basis that it is untimely.

All scheduled conferences or other scheduled court appearances are cancelled. Any
pending motions are moot.

The Clerk is instructed to mail copies of this Order to defendants Nadja A. Green and
Barclays American/Mortgage Corporation at the following addresses:

Nadja A. Green

193 Filors Lane
Stony Point, NY 10980
Barclays American/Mortgage Corporation
5032 Parkway Plaza Blvd., Building #8
Charlotte, NC 28231

Dated: February 11, 2020
White Plains, NY

SO ORDERED;

Vu

 

Vincent L. Briccetti
United States District Judge
